Name: Commission Regulation (EC) No 1214/1999 of 11 June 1999 concerning applications for import licences for quality common wheat and quality durum wheat under tariff quotas provided for in Regulations (EC) No 778/1999
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  consumption
 Date Published: nan

 EN Official Journal of the European Communities 12. 6. 1999L 147/12 COMMISSION REGULATION (EC) No 1214/1999 of 11 June 1999 concerning applications for import licences for quality common wheat and quality durum wheat under tariff quotas provided for in Regulations (EC) No 778/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV:6 negotiations (1), and in particular Article 1 thereof, Whereas Commission Regulation (EC) No 778/1999 of 15 April 1999 opening and providing for the administra- tion of tariff quotas for 300 000 tonnes of quality wheat and 50 000 tonnes of durum wheat and repealing Regula- tions (EC) No 529/97 and (EC) No 2228/96 (2), lays down special provisions on the organisation of imports under the quota opened by Regulation (EC) No 1095/96; whereas Article 3(2) of Regulation (EC) No 778/1999 provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for import licences exceed the quantities that may be imported; whereas applications for licences for quality common wheat submitted between 23 April and 7 June 1999 relate to 4 140 867 tonnes of quality wheat; whereas the maximum quantity to be allocated is 100 000 tonnes; whereas the appropriate percentage of reduction for import licence applications submitted between 23 April and 7 June 1999 qualifying for the conditions provided for in Regulation (EC) No 1095/96 must therefore be set; Whereas applications for licences for quality durum wheat submitted between 23 April and 7 June 1999 relate to 160 729 tonnes of quality durum wheat; whereas the maximum quantity to be allocated is 50 000 tonnes; whereas the appropriate percentage of reduction for import licence applications submitted between 23 April and 7 June 1999 qualifying for the conditions provided for in Regulation (EC) No 1095/96 must therefore be set, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for quality common wheat qualifying for the conditions provided for in Regu- lation (EC) No 1095/96 submitted between 23 April and 7 June 1999 and notified to the Commission shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,241. Applications not notified to the Commission shall be refused. Article 2 Applications for import licences for quality durum wheat qualifying for the conditions provided for in Regulation (EC) No 1095/96 submitted between 23 April and 7 June 1999 and notified to the Commission shall be accepted for the tonnages indicated therein multiplied by a coeffi- cient of 0,311. Applications not notified to the Commis- sion shall be refused. Article 3 This Regulation shall enter into force on 14 June 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 101, 16.4.1999, p. 36.